DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method for manufacturing a semiconductor device including the steps of performing a first curing process on the first flowable material layer to form a first cured material layer that includes water (H2O), the performing of the first curing process comprises supplying a gaseous ammonia (NH3) catalyst into the first flowable material layer, the first curing process is configured to cure the first flowable material layer while generating the water (H2O) in the first flowable material layer, and performing a second curing process on the first cured material layer to form a first low-k dielectric material layer having a dielectric constant that is lower than a dielectric constant of silicon dioxide, the second curing process configured to evaporate the water (H2O) in the first cured material layer outwardly of the first cured material layer as to the context of claim 1.
The prior art fails to teach or render obvious a method for manufacturing a semiconductor device including the steps of performing a first curing process on the first flowable material layer to form a first cured material layer wherein water is generated in the cured material layer during the first curing process, and performing a second curing process on the first cured material layer to form a first low-k dielectric material layer having a dielectric constant that is lower than a dielectric constant of silicon dioxide, wherein the water is evaporated during the second curing process, wherein a volume reduction rate when the flowable material is formed as the cured material layer is greater than a volume reduction rate when the cured material layer is formed as the low-k dielectric material layer as to the context of claim 13.
The prior art fails to teach or render obvious a method for manufacturing a semiconductor device including the steps of performing a first curing process by supplying an ammonia (NH3) catalyst gas into the flowable material layer at a temperature of about 23 °C or more to less than 100 °C to form a cured material layer, and performing a second curing process at a temperature of 100 °C or more on the cured material layer to form a low-k dielectric material layer having a dielectric constant that is lower than a dielectric constant of silicon dioxide, wherein water (H2O) is generated during the first curing process, wherein the water (H2O) generated during the first curing process is included in the cured material layer, and wherein the water (H2O) in the cured material layer is evaporated and removed during the second curing process as to the context of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713